DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Information Disclosure Statement

	2.		The Information disclosure Statement(s) filed 12/22/2020 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 3-8, 10-15, 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
The Specification recites “At a high-level, the described approach provides a decentralized mechanism to verify information of a resource matching by one or more users of a resource platform, before the resource platform performs the resource matching. For example, when the resource platform matches a resource requester and a resource provider, the resource platform generates matching information (for example, information associated with the resource matching between the resource requester and the resource provider), and transmits the matching information to the resource requester, the resource provider, or both. The matching information is broadcast, by the resource requester, the resource provider, or both, to the one or more users of the resource platform. The one or more users verify the matching information (for example, based on historical resource matching data stored by the resource platform), and transmit one or more verification results to the resource platform.” See Spec. [0019] (emphasis added).
Claims 1, 8, 15 recite “performing,… a decentralized verification process on the queried verification information associated with the matching request…” ; “performing the decentralized verification process for the matching request.”  There is a lack of written description in the Specification for “performing, …a decentralized verification process on the queried information associated with the matching request.”
The remaining claims are rejected due to the dependency to claims 1, 8, and 15.


5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 3-8, 10-15, 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 8, 15 recite “performing,… a decentralized verification process on the queried verification information associated with the matching request…” ; “performing the decentralized verification process for the matching request.” The meaning of “decentralized verification process” is not clear.  
	The remaining claims are rejected due to the dependency to claims 1, 8, and 15.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1, 3-8, 10-15, 17-21 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim 1 to illustrate, the limitations of  receiving a matching request…; generating  matching information associated with the matching request…; transmitting, the matching information associated with the matching request; broadcasting, by the resource provider user,  the matching information to a plurality of second users …; querying, by each of the plurality of second users,  a block chain… to obtain verification information associated with the matching request;  performing…a decentralized verification process on the queried verification information associated with the matching request to generate one or more verification results associated with the matching request for matching the resource between the resource provider user and the resource requester user; receiving, by… the plurality of second users…, respective verification results generated by plurality of second users; determining whether the matching information has been verified by the plurality of second users …; and if, the matching information for the matching request has been verified…performing a resource transfer between respective accounts of the resource provider user and the resource requester user,  as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interactions, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  
The claimed invention allows for verification of user information by a financing platform (resource platform) involved in transferring of an amount of money (resource) between users which is a commercial or legal interaction. The mere nominal recitation of a computer-implemented method, a resource platform (i.e., financing platform), user devices, a computer system, one or more computers, one or more computer memory devices coupled with one or computers and having tangible, non-transitory machine-readable media storing one or more instructions that, when executed by the one or 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— a computer-implemented method, a resource platform, user devices, a computer system, one or more computers, one or more computer memory devices coupled with one or computers and having tangible, non-transitory machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations…”.  The  computer-implemented method, a resource platform (i.e., financing platform), user devices, a computer system, one or more computers, one or more computer memory devices coupled with one or computers recited at a high-level or generality (i.e., as a generic computer performing  generic computer functions of receiving a matching request; generating information associated with a matching request; transmitting the matching information to resource provider; broadcasting the matching information a plurality of second user devices; querying a block chain to obtain verification information related to the matching request; performing a decentralized verification process on the information…; receiving the one or more verification results associated with the information; determining that the information is verified by the second user devices, and if matching information in matching request has been verified, in response to the determination, performing a resource transfer between respective accounts belonging to resource provider and resource requester) such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the abstract idea 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer-implemented method, user devices, a resource platform, a computer system, one or more computers, one or more computer memory devices coupled with one or computers and having tangible, non-transitory machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations…”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.   
Resource platform and blockchain technology in lending are both well-understood, routine and conventional tools used in the financial tech industry.  Resource platforms provide an API for accessing the basic services and resources of the environment.  Depending on the system these services might be related, for example, to communication (distributed systems), process scheduling (embedded systems), or persistence (business systems). 
These additional elements are well-understood, routine and conventional activities as expressly supported by the following:
Bellahsene et al. “Object-Oriented Information Systems.” 8th International Conference, 00IS 2002, Sept. 2002. –resource platforms.

“Malaysia Regulates Peer-to-Peer Lending.”  B:INFORM.  June, 5, 2016, <bakerinform.com/home /2016/6/5/malaysia-regulates-peer-to-peer-lending>.-peer-to-peer lending platform.
“The Future of Financial Services” World Economic Forum.  June 2015. <www3.weforum.org.docs/WEF_The_future_of_financial_services.pdf>.-Online and P2P Lending platforms 
Blockchain technology and lending:
“Leading the Pack in Blockchain Banking.” IBM Institute for Business Value. September 2016.
Redman, Jamie. “Chinese P2P Lending Platform Joins Hyperledger Project.” BLOCKCHAIN (HTTPS://NEWS.BITCOIN.COM/CATEGORY/BLOCKCHAIN/). Dec. 6, 2016.-P2P Lending and Blockchain technology.
Daniel, Tanner. “Frontrunners: How Fintech Revolution Is Reshaping Our Economy”. April 21, 2016. –Blockchain technology in loan markets. 
“Blockchain Peer-To-Peer Lending Platform,” R2VE Business Design Inc.  September 7, 2016.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1, 3-8, 10-15, 17-21 is/are ineligible.

Response to Arguments

8.	In response to the amendments of claims, the Examiner withdraws the objection to the Specification.
In response to the amendment of claims, the Examiner withdraws the 35 U.S.C. § 112(a)  rejections.
In response to the amendment of claims, the Examiner withdraws the 35 U.S.C. § 112(b) rejections.
In response to the amendment of claims 1, 8, 15, the Examiner withdraws the 35 U.S.C. §103 rejections.
Applicants’ arguments regarding the rejection of the claims under 35 USC 101 have been fully considered but they are not persuasive.  
Applicants argue that the claims are patent-eligible under step 2A, Prong 2 because they improve another technology or technical field and point to the 
	The argument is not convincing.  The focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.  The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f). Thus, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) because mere instructions to implement an abstract idea on a computer cannot provide an inventive concept. 
Enfish and Visual Memory) indicates that new computing capabilities are patent eligible.   
Applicants’ assertions are not persuasive because they are conclusory and unsupported by the claim, the Specification, or other persuasive evidence or technical reasoning. Appellant has failed to demonstrate that the claims recite or require any inventive programming, any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is performed using other than generic computer or computer-network components.  It is true that the invention’s ability to run on a general-purpose computer does not necessarily “doom[] the claims” for purposes of subject matter eligibility. See ( Enfish, LLC v. Microsoft Corp., 822 F.3d 1327,1335 (Fed. Cir. 2016)). But the fact remains that the claims fail to recite an element, or combination thereof, that amounts to “significantly more” than the recited abstract idea. Nor has Appellant identified any disclosure in the Specification of any inventive techniques or specialized computer or computer-network components to perform the recited activities and functions of the claims.
Applicants allege that the claims of the present application provide new capability by using new type of information in a new way and that the technological advantage mirror those that were found patent-eligible in Finjan v. Blue Coat Sys.  The argument is not convincing.  Finjan v. Blue Coat Sys. addressed a problem concerning virus scans that generates a security profile identifying both hostile and potentially hostile operations in the realm of computer technology. Unlike the claims in the instant application, the Finjan are not financial in nature. The claims in the instant application are not directed to virus scans and are not akin to those found in Finjan. The claimed invention is directed to solving a problem that is financial in nature and recite an abstract idea.
Applicants argue that the Action commits a clear legal error on step 2B by analyzing only elements of the claims that the Action describes as "generic computer components" and  that “it is improper for the Action to ‘consider some limitations only at Alice step one and others only at Alice step two.’. Instead, the claim ‘in its entirety’ must be considered under step 2B.”  The argument is not persuasive.  The claims fall within the excluded category of abstract idea as guided by the Supreme Court’s two step framework described in Alice, 134 S. Ct. at 2355. The claim elements, both individually and as an ordered combination were assessed to determine whether the additional elements transform the nature of the claim into patent-eligible application of the abstract idea.  This is a search for an “inventive concept"- an element or combination of elements sufficient to ensure that the claims amount to “significantly more" than the abstract idea itself. Id.  In this case, the claims recite generic computer hardware that is used in a customary manner, which has been found in Alice and other decisions by our reviewing courts as insufficient to transform an otherwise patent-ineligible abstract idea into patentable subject matter.  
The claims are not patent-eligible under 35 USC 101.  The rejection is maintained.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDA G MILEF/Primary Examiner, Art Unit 3694